DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 2/2/2021.
Claims 1, 2, 6 and 7 are amended.
Claims 4, 5, 8 and 9 are canceled.
Claims 10-14 are new.
Claims 1-3, 6, 7 and 10-14 are remaining in the application.
The amended Drawings (Replacement and Annotated Sheets) are accepted.
The amended Abstract and Specification is accepted.
Examiner’s Amendment
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	For claim 1:
	On line 18, “directional spacers are” is replaced with - a directional spacer is - .
	On line 19, “said directional spacers” is replaced with - each said directional spacer - .
On line 29, “the strength” is replaced with - a strength - .
On line 32, “the shape” is replaced with - a shape - .
On line 37, “said directional space” is replaced with - each said directional spacer - .
	On lines 37-38, “said directional space” is replaced with - each said directional spacer - .
For claim 3:
	On line 2, “said directional spacer” is replaced with - each said directional spacer - .
For claim 7:
	On line 2, “expansion fixing unit” is replaced with - an expansion fixing unit - .
For claim 10:
	On line 16, “directional spacers are” is replaced with - a directional spacer is - .
	On line 17, “said directional spacers” is replaced with - each said directional spacer -.
	On line 32, “said directional spacers fit” is replaced with - each said directional spacer fits - .
	On line 32, “recesses” is replaced with - recess - .
	On line 32, “said directional spacers” is replaced with - each said directional spacer - .
	On line 33, “said directional recesses” is replaced with - each said directional recess - .
On line 35, “said directional spacer” is replaced with - each said directional spacer - .
On line 36, “the shape” is replaced with - a shape - .
On line 37, “said directional spacer” is replaced with - each said directional spacer - .
On line 37, “said directional recesses” is replaced with - each said directional recess - .
For claim 12:
	On line 1, “said directional recess” is replaced with - each said directional recess - .
Allowable Subject Matter
10.	Applicant’s amendment and the foregoing Examiner’s Amendment overcome all previous objections and rejections as presented in the Final Rejection mailed on 11/2/2020.
11.	In view of the foregoing, the remaining claims 1-3, 6, 7 and 10-14 are allowed.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571) 272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 
13.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
2/4/2021